JUDGMENT Per Curiam This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, it is ORDERED AND ADJUDGED that the district court’s February 17, 2017 order be affirmed. Appellant argues that the government made misstatements in the correspondence preceding the final denial of his Form 1-360 visa petition. However, these errors were corrected by the government before it issued its final denial. See Resp. Br., Ex. B at 2-4 (October 13, 2015 final denial of appellant’s petition). In addition, appellant has not demonstrated that the government engaged in “affirmative misconduct” or that he reasonably relied on the government’s misstatements such that the government should be equitably es-topped from denying his Form 1-360 petition. See Morris Comm’ns, Inc. v. FCC, 566 F.3d 184, 191 (D.C. Cir. 2009). Finally, appellant has not shown that the denial of his Form 1-360 petition, based on his failure to establish that his marriages were entered into in good faith, was arbitrary or capricious. Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.